               Case 20-19203-RAM           Doc 32      Filed 10/15/20   Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov


IN RE:                                            Case No. 20-19203-RAM
Raul Espinosa                                     Chapter 13
a/k/a Raul Espinosa Nodarse

       Debtor.                                /


                  OBJECTION TO CONFIRMATION OF DEBTOR’S
             THIRD AMENDED CHAPTER 13 PLAN OF REORGANIZATION

       Comes now, Ally Bank, by and through its undersigned attorney and hereby files its

objection to confirmation of Debtor’s Third Amended Chapter 13 plan of reorganization (Doc.

No. 30) and states as follows:

        1.     Debtor filed this case on August 26, 2020 when Debtor filed a voluntary petition

under Chapter 13 of the Bankruptcy Code.

        2.     On August 31, 2020, Ally Bank filed claim 4-1 which listed a secured total claim

of $14,376.76 for collateral, 2013 BMW 3 Series Automobile, VIN: WBADX7C55DE746379

herein after referred to as the “subject vehicle”.

        3.     The value of the subject vehicle is $18,350.00 per the NADA clean retail value.

See Exhibit “A”.

        4.     On October 9, 2020, Debtor filed its Third Amended Chapter 13 plan which

continues to propose valuing the subject vehicle in the amount of $9,000.00 with an interest rate

of 3.25%. The total payment paid in the plan were listed as $9,763.20 with monthly payments of

$162.72 for months 1 through 60.
               Case 20-19203-RAM          Doc 32     Filed 10/15/20     Page 2 of 3




        5.     Ally Bank objects to confirmation of Debtor’s Third Amended Chapter 13 plan

due to the fact that the proposed plan does not pay Claimant the replacement value of its

collateral as the claim should be deemed fully secured at $14,376.76 and should be repaid at

contractual interest rate of 6.84% as reflected on claim 4-1.

       Wherefore, Ally Bank requests this Court deny confirmation of Debtor’s Third Amended

Chapter 13 plan of reorganization for the reasons set forth in this objection.

                                              /s/Steven G. Powrozek
                                              Steven G. Powrozek
                                              FL Bar # 0316120
                                              Shapiro, Fishman & Gaché, LLP
                                              Attorney for Secured Creditor
                                              4630 Woodland Corporate Blvd.
                                              Suite 100
                                              Tampa, FL 33614
                                              Telephone: 813-367-5813
                                              Fax: (813) 880-8800
                                              E-mail: spowrozek@logs.com

                                 CERTIFICATE OF SERVICE

       I hereby certify that I am admitted to the Bar of the United States District Court of the

Southern District of Florida and I am in compliance with the additional qualifications to practice

in the Court as set forth in Local Rule 2090-1(A).

       I hereby certify that a true and correct copy of the foregoing objection to confirmation of

Thrid Amended Chapter 13 plan of Reorganization was furnished via First Class U.S. Mail or via

CM/ECF electronic filing on this 15th day of October 2020, to the following:

Raul Espinosa, 1535 W. 3rd Avenue, Hialeah, FL 33010
Robert Sanchez, Esq., 355 West 49th Street, Hialeah, FL 33012
Nancy K. Neidich, POB 279806, Miramar, FL 33027
United States Trustee, 51 SW First Avenue, Suite 1204, Miami, FL 33130

                                              /s/Steven G. Powrozek
                                              Steven G. Powrozek
                                              FL Bar # 0316120
            Case 20-19203-RAM   Doc 32   Filed 10/15/20   Page 3 of 3




                                   Shapiro, Fishman & Gaché, LLP
                                   Attorney for Secured Creditor
                                   4630 Woodland Corporate Blvd.
                                   Suite 100
                                   Tampa, FL 33614
                                   Telephone: 813-367-5813
                                   Fax: (813) 880-8800
                                   E-mail: spowrozek@logs.com

20-324198
